          Case 2:20-cv-00647-APG-NJK Document 77 Filed 08/31/21 Page 1 of 1




 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
     KUSH, INC.,
 6                                                         Case No.: 2:20-cv-00647-APG-NJK
            Plaintiff,
 7                                                                        Order
     v.
 8                                                                   [Docket No. 76]
     FRANK VAN VRANKEN,
 9
            Defendant.
10
11         On August 31, 2021, Defendant Frank Van Vranken filed a notice of deposition. Docket
12 No. 76. Discovery-related documents must be served on the affected party, not filed on the docket
13 unless ordered by the Court. Local Rule 26-8; Fed. R. Civ. P. 5(d)(1). No such order has been
14 entered in this case. Accordingly, the Court STRIKES the above-referenced document, and
15 instructs the parties to refrain from filing discovery documents on the docket in the future absent
16 a Court order that they do so.
17          IT IS SO ORDERED.
18         Dated: August 31, 2021.
19                                               _____________________________________
                                                 NANCY J. KOPPE
20                                               UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                    1
